           Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                             Greenbelt Division


LUTHER B. OAKES, M.D., individually             Case No: _______________________
and as representatives of the class,

                          Plaintiff,
       vs.                                          CLASS ACTION COMPLAINT

MARRIOTT INTERNATIONAL, INC.,                         JURY TRIAL DEMANDED
and STARWOOD HOTELS AND
RESORTS WORLDWIDE, LLC,

                          Defendants.



      Plaintiff Luther B. Oakes, M.D. (“plaintiff” or “Oakes”), individually and on

behalf of the class set forth below, brings the following class action complaint

against defendants Marriott International, Inc. (“Marriott”) and Starwood Hotels and

Resorts Worldwide, LLC (“Starwood”):

                          PRELIMINARY STATEMENT

      1.       This case is about one of the largest data security breaches in history,

affecting millions of consumers who have booked hotel reservations with the

defendants, Marriott and Starwood.




                                           1
           Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 2 of 27




      2.       As a result of this breach, plaintiff Oakes and the class members whose

personal information was not safeguarded now face substantial risk of further injury

from identity theft, credit and reputational injury, false tax claims, or even extortion.

      3.       On November 30, 2018, Marriott publicly acknowledged that it was

subject to one of the largest data breaches in history.

      4.       The data security breach, which was ongoing over a period of four-

years, disclosed the personal information of approximately 500 million hotel guests

from Starwood’s guest reservation database.

      5.       The information stolen in the breach includes names, mailing

addresses, telephone numbers, email addresses, passport numbers, Starwood

Preferred Guest account information, dates of birth, gender, arrival and departure

information, reservation dates, and communication preferences. For some, the

information also included payment card numbers and payment card expiration dates.

      6.       Unbelievably, the defendants failed to detect the hackers’ activities

over the four-year period. As a result of the defendants’ failure to protect its guests’

sensitive information, Plaintiff Oakes and class members have been exposed to

fraud, identity theft, and financial harm, as detailed below, and are subject to a

heightened, imminent risk of such harm in the future.



                                           2
           Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 3 of 27




      7.       Plaintiff Oakes seeks redress individually, and on behalf of those

similarly-situated, for the injuries that he and class members sustained as a result of

the defendants’ negligent and intentional violations of law.

      8.       Plaintiff Oakes asserts these claims on behalf of a nationwide class of

Marriott/Starwood guests for monetary relief, injunctive relief, corresponding

declaratory relief, and other appropriate relief for Marriott’s unlawful conduct, as

described herein.

                                      PARTIES

      9.       Plaintiff Oakes is a Mississippi citizen residing in Washington County,

Mississippi. His personal information was compromised in the data breach after

providing it to the defendants in connection with hotel stays at Marriott/Starwood

properties.

      10.      Defendant Marriott is a global lodging and hospitality company with

more than 6,700 properties across 130 countries and territories, reporting revenues

greater than $22 billion in fiscal year 2017. Marriott maintains hotel brands

including Marriott, Courtyard, Fairfield, and Ritz-Carlton, among others. Marriott

is incorporated in Delaware, with its principal place of business in Bethesda,

Maryland. Marriott may be served with process upon its registered agent, The



                                           3
            Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 4 of 27




Corporation Trust Incorporated, 2405 York Road, Suite 201, Lutherville-Timonium,

Maryland 21093-2264.

       11.      Defendant Starwood was acquired by Marriott in September 2016, and

is Marriott’s subsidiary. Starwood hotel brands include W, St. Regis, Sheraton, and

Westin, among others. The Marriott-Starwood acquisition created the world’s

largest hotel conglomerate. Starwood is incorporated in Maryland, with its principal

place of business in Stamford, Connecticut. Starwood may be served with process

upon its registered agent The Corporation Trust Incorporated, 2405 York Road,

Suite 201, Lutherville-Timonium, Maryland 21093-2264.

       12.      Upon information and belief, the defendants’ wrongful acts and

omissions leading to this data security breach occurred nationwide and in this

district.

                             JURISDICTION & VENUE

       13.      This court has subject matter jurisdiction over this action under the

Class Action Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy

exceeds $5 million exclusive of interest and costs.        Plaintiff Oakes, the class

members, and the defendants are citizens of different states. There are more than

100 putative class members.



                                           4
            Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 5 of 27




       14.      This court has personal jurisdiction over the defendants because

Marriott maintains its principal place of business in Maryland, Starwood is

incorporated in Maryland, and both companies regularly conduct business in

Maryland and have sufficient minimum contacts in Maryland.

       15.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(a) because

Marriott’s principal place of business is in this district and a substantial part of the

events, acts, and omissions giving rise to the plaintiff’s claims occurred in this

district.

                                         FACTS

       16.      On November 30, 2018, Marriott confirmed unauthorized access to its

Starwood guest reservation database, which contained guest information relating to

reservations at Starwood properties on or before September 10, 2018.

       17.      Marriott revealed that it first noticed irregular activity on September 8,

2018, after it received an alert from an internal security tool regarding an attempt to

access the Starwood guest reservation database.

       18.      Marriott discovered that there had been unauthorized access to the

Starwood network since 2014, and that an unauthorized party had copied and

encrypted information, and took steps towards removing it – signaling that the

information had been surreptitiously acquired by an unauthorized third party.
                                             5
         Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 6 of 27




       19.    Despite learning of the massive data security breach on September 8,

2018, if not earlier, Marriott did not announce the breach for over two months until

November 30, 2018. By waiting over 80 days to disclose the breach publicly,

Marriott deprived its customers of an opportunity to take immediate precautions to

protect themselves from identity theft and fraud.

       20.    Marriott acknowledges that the compromised database contains

information on up to approximately 500 million guests who made a reservation at a

Starwood property.

       21.    Marriott further acknowledged that for approximately 327 million

guests, the information includes some combination of name, mailing address,

telephone number, email address, passport number, Starwood Preferred Guest

account information, date of birth, gender, arrival and departure information,

reservation date, and communication preferences. For some, the information also

includes payment card numbers and payment card expiration dates.

       22.    Affected persons are those who, like plaintiff Oakes, provided

information to make reservations at a Starwood property1, including Starwood

Preferred Guest members and guests of Starwood branded timeshare properties.


1
 Starwood’s properties include W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels &
Resorts, Element Hotels, Aloft Hotels, The Luxury Collection, Tribute Portfolio, Le Meridien
Hotels & Resorts, Four Points by Sheraton, and Design Hotels.
                                              6
         Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 7 of 27




       23.    The defendants have a history of inadequate data security practices. In

November 2015, Starwood disclosed that point-of-sale systems at 54 of its hotels in

North America were infected with malware, enabling unauthorized parties to access

customers’ payment data.

       24.    In February 2015, White Lodging Services Corporation – and

independent hotel management company used by Marriott – confirmed a point-of-

sale breach exposed customers’ personal information and card data at 10 Marriott

locations in the United States.

       25.    Additionally, the defendants were aware of numerous additional data

hacks targeting the hospitality industry, including major hotel chains Hilton, Hyatt,

Hard Rock, Four Seasons, Trump, Loews, Radisson, InterContinental, Omni, and

Kimpton, among others.

       26.    Despite being a holder of sensitive personal information for millions of

persons worldwide,2 the defendants failed to prioritize data security by adopting

reasonable safeguards to prevent and detect unauthorized access to its customer’s



2
  In its privacy policy, Marriott acknowledges that its guests must provide their personal
information in order to stay at a Marriott/Starwood property, and that Marriott seeks “to use
reasonable organizational, technical and administrative measures to protect Personal Data.”
Marriott defines “Personal Data” as “data that identify you as an individual or relate to an
identifiable individual.” See Marriott Group Global Privacy Statement (last updated May 18,
2018), available at: https://www.marriott.com/about/privacy.mi.
                                             7
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 8 of 27




information. The defendants had ample resources to prevent a breach, but failed to

prioritize data security while spending millions on executive compensation,

marketing, and other endeavors.

      27.    The defendants’ conduct demonstrates a willful and conscious

disregard for consumer privacy.

      28.    As a result of the defendants’ conduct, plaintiff Oakes and the class

members had their personal information exposed to sophisticated cyber-criminals

who trade such information on an international black market.

      29.    Plaintiff Oakes and the class members are now at heightened risk for a

variety of crimes, including but not limited to the following: tax fraud, identity theft

such as opening fraudulent credit cards and loan accounts; various types of

government fraud, such as obtaining a driver’s license in the victim’s name, or

procuring government benefits with the victim’s information; or medical fraud, such

as using the victim’s information to submit false insurance claims, illicitly obtain

prescription drugs, etcetera.

      30.    In addition, plaintiff Oakes and the class members will have to deal

with the repercussions of identity theft, which are time consuming and difficult to

manage. These costs include not only theft of personal information, but costs

associated with detection and prevention of identity theft and unauthorized use of
                                           8
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 9 of 27




accounts, such as the purchase of credit monitoring or similar services. Other costs

include but are not limited to: lower credit scores resulting from credit inquiries

following fraudulent activities; costs associated with time spent and the loss of

productivity from taking time to address and mitigate the actual and future

consequences of the data breach, such as increased monitoring of accounts, and

canceling and reissuing cards; costs associated with time spent obtaining credit

freezes; costs associated with time spent obtaining fraud alerts on credit reports; re-

issuing passports; canceling and re-issuing credit cards; canceling and re-issuing

debit cards; and continued risk of expose to the thieves who now have, and can sell,

the victims’ information.

      31.    Plaintiff Oakes brings this action on his own behalf as well as on behalf

of all similarly situated Marriott/Starwood customers.

      32.    Plaintiffs Oakes seeks declaratory and injunctive relief to prevent the

defendants from continuing their unlawful conduct, and to recover damages and

costs, including reasonable attorneys’ fees, for the injuries that he and class members

have sustained.

                       CLASS ACTION ALLEGATIONS

      33.    Plaintiff Oakes and the class members, as defined below, have been

damaged by the defendants’ negligent or reckless disregard for their personal
                                          9
         Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 10 of 27




information, as well as the defendants’ intentional silence for nearly 12 weeks

regarding the existence and nature of the data security breach.

       34.     Plaintiff Oakes brings this action as a class action pursuant to Rule 23

of the Federal Rules of Civil Procedure.

       35.     Plaintiff Oakes asserts the claims herein on behalf of a proposed

Nationwide Class (“the class”) defined as follows:

             All United States residents whose information was made
       accessible in the data security breach announced by the defendants on
       November 30, 2018.3

       36.     Numerosity: The members of the class are so numerous that joinder of

all class members is impracticable. More than 500 million Marriott/Starwood guests

are affected by the data security breach.

       37.     Typicality:      Plaintiff Oakes’ claim is typical of other class members

because, among other things, all class members were comparably injured by the

defendants’ negligent, reckless, and intentional conduct, as described above, which

caused the data security breach.


3
  The following are excluded from the Nationwide Class: (1) the defendants, their offices and
directors, as wells as their parent companies, subsidiaries and affiliates, legal representatives, and
any co-conspirators; and (2) any judge or magistrate presiding over this action, and members of
their families. The plaintiffs reserve the right to amend the class period and/or class definition if
discovery and further investigation reveal that the class should be expanded, divided into
additional subclasses, or modified in any way.

                                                 10
       Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 11 of 27




      38.    Adequacy:    Plaintiff Oakes will fairly and adequately protect the

interests of the class. Furthermore, he has retained counsel experienced in class

actions and complex litigation.

      39.    Commonality and Predominance: Common questions of law and fact

exist as to all class members and predominate over any questions solely affecting

individual members of the class, including but not limited to:

             a) whether the defendants owed duties under federal or state law to

                class members to protect their personal information, provide timely

                notice of unauthorized access to this information, and provide

                meaningful and fair redress;

             b) whether the defendants breached said duties;

             c) whether the defendants acted wrongfully by improperly monitoring,

                storing, and/or failing to properly safeguard the class members’

                personal information;

             d) whether the defendants knew, or reasonably should have known,

                about the deficiencies in its data storage systems;

             e) whether the defendants willfully failed to design, employ, and

                maintain a system adequate to protect consumers’ personal

                information;
                                         11
       Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 12 of 27




             f) whether the defendants’ representations regarding the security of its

                systems were false and misleading;

             g) whether the defendants’ acts and omissions violated applicable state

                consumer protection law;

             h) whether the defendants’ failures resulted in the data security breach

                at issue;

             i) whether the defendants failed to properly and timely notify plaintiff

                Oakes and class members of the breach as soon as practicable after

                it was discovered;

             j) whether the defendants’ acts of concealment violated applicable

                state consumer protection laws; and

             k) whether class members have been damaged and, if so, the

                appropriate relief.

      40.    This case is maintainable as a class action under Fed. R. Civ. P. 23(b)(2)

because the defendants have acted or refused to act on grounds that apply generally

to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.

      41.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to the class predominate over any
                                         12
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 13 of 27




questions affecting only individual members of the class, and because a class action

is superior to other available methods for the fair and efficient adjudication of this

controversy.

      42.      The defendants’ conduct as described in this complaint stems from

common and uniform policies and practices, resulting in a colossal data security

breach as well as a deliberate and systematic delay strategy to hide the extent and

nature of the breach from the very customers affected by the breach.

      43.      The class members do not have an interest in pursuing separate

individual actions against the defendants, as the amount of each class member’s

individual claims are small compared to the expense and burden of individual

prosecution.

      44.      Class certification also will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments concerning the defendants’

practices. Moreover, management of this action as a class action will not present

any likely difficulties. In the interests of justice and judicial efficiency, it would be

desirable to concentrate the litigation of all class members’ claims in a single forum.

      45.      Plaintiff Oakes intends to send notice to all class members to the extent

required by Rule 23.



                                           13
       Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 14 of 27




                             CLAIMS FOR RELIEF

                          COUNT I – NEGLIGENCE
                       (On behalf of the Nationwide Class)

      46.    Plaintiff Oakes, on behalf of the Nationwide Class, alleges and

incorporates by reference the allegations paragraphs 1 through 45.

      47.    The defendants were, and continue to be, in a confidential, special,

and/or fiduciary relationship with plaintiff Oakes and the class members by virtue

of being trusted with their personal information.

      48.    At the very least, the defendants assumed a duty, and had duties

imposed upon it by regulations, to comply with applicable security standards,

regulations, and statutes, and to otherwise use reasonable care to safeguard plaintiff

Oakes’ and the class members’ personal information.

      49.    The defendants also had a duty to timely inform plaintiff Oakes and the

class members of the data security breach, and of the fact that their personal

information had been compromised and/or stolen; furthermore, upon learning of the

breach, the defendants had a duty to take immediate action to protect plaintiff Oakes

and the class members from the foreseeable consequences of the breach.




                                         14
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 15 of 27




      50.    By its acts and omissions as described herein, the defendants unlawfully

breached their respective duties to plaintiff Oakes and the class members, who were

harmed as a direct result.

      51.    The defendants knew, or should have known, that its system for

processing and storing class members’ personal information was replete with

security vulnerabilities.

      52.    The defendants were negligent by continuing to accept, process, and

store such information in light of its computer system vulnerabilities and the

sensitivity of the personal information stored therein.

      53.    The data security breach, and resulting damages suffered by plaintiff

Oakes and the class members, were the direct and proximate result of a number of

actions and omissions, including but not limited to:

             (a) the defendants’ improper retention and storage of plaintiff Oakes’

                 and class members’ personal information;

             (b) the defendants’ failure to use reasonable care to implement and

                 maintain appropriate security procedures reasonably designed to

                 protect such information;

             (c) the defendants’ delay of nearly 12 weeks before notifying plaintiff

                 Oakes and class members about the breach;
                                          15
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 16 of 27




             (d) the defendants’ failure to take immediate and effective action to

                protect plaintiff Oakes and class members from potential and

                foreseeable damage.

      54.    The defendants’ wrongful actions, as described above, reflect a breach

of the duty of reasonable care and, therefore, constitute negligence.

      55.    Plaintiff Oakes and the class members have not in any way contributed

to the data security breach or theft of their personal information.

                      COUNT II – NEGLIGENCE PER SE
                       (On behalf of the Nationwide Class)

      56.    Plaintiff Oakes, on behalf of the Nationwide Class, alleges and

incorporates by reference the allegations in paragraphs 1 through 45.

      57.    Pursuant to the Graham-Leach-Bliley Act, 15 U.S.C. § 6801, the

Federal Trade Commission Act, 15 U.S.C. § 45, and related state consumer data

protection statutes, the defendants had a duty to protect and keep consumers’

personal information secure, private, and confidential.

      58.    The defendants violated these laws by not adequately safeguarding

plaintiff Oakes’ and class members’ personal information, as well as by not ensuring

that the defendants themselves complied with applicable data security standards,




                                          16
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 17 of 27




card association standards, regulations and/or statutes designed to protect such

information.

      59.      The defendants’ failure to comply with the Graham-Leach-Bliley Act,

the Federal Trade Commission Act, industry standards, and state laws and

regulations constitutes negligence per se.

                COUNT III – BREACH OF FIDUCIARY DUTIES
                     (On behalf of the Nationwide Class)

      60.      Plaintiff Oakes, on behalf of the nationwide class, alleges and

incorporates by reference the allegations in paragraphs 1 through 45.

      61.      The defendants, by virtue of its possession, custody, and/or control of

plaintiff Oakes’ and the class members’ personal information, and the defendants’

duty to properly monitor and safeguard said information, was, and continues to be,

in a confidential, special, and/or fiduciary relationship with plaintiff Oakes’ and the

class members.

      62.      As a fiduciary, the defendants owed, and continue to owe, plaintiff

Oakes and the class members:

               (a) the commitment to deal fairly and honestly;

               (b) the duties of good faith and undivided loyalty; and

               (c) integrity of the strictest kind.


                                             17
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 18 of 27




      63.    The defendants were, and continue to be, obligated to exercise the

highest degree of care in carrying out the responsibilities to plaintiff Oakes and class

members under such confidential, special, and/or fiduciary relationships.

      64.    The defendants breached their fiduciary duties to plaintiff Oakes and

the class members when they failed to adequately store, monitor, and protect plaintiff

Oakes’ and class members’ personal information.

      65.    The defendants willfully and wantonly breached their fiduciary duties

to plaintiff Oakes and the class members or, at the very least, committed these

breaches with conscious indifference and reckless disregard of plaintiff Oakes’ and

the class members’ rights and interests.

                    COUNT IV – BREACH OF CONTRACT
                      (On behalf of the Nationwide Class)

      66.    Plaintiff Oakes, on behalf of the Nationwide Class, alleges and

incorporates by reference the allegations in paragraphs 1 through 45.

      67.    Plaintiff Oakes and the class members were parties to actual or implied

contracts with the defendants that required the defendants to properly safeguard their

personal information from theft, compromise, and/or unauthorized disclosure.

      68.    Additionally, plaintiff Oakes and the class members were third-party

beneficiaries to contracts between the defendants and other entities under which the


                                           18
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 19 of 27




defendants are required to safeguard its customers’ personal information from theft,

compromise, and/or unauthorized disclosure.

      69.    The defendants’ wrongful acts as described herein constitute breaches

of these contracts.

                           COUNT V – BAILMENT
                       (On behalf of the Nationwide Class)

      70.    Plaintiff Oakes, on behalf of the Nationwide Class, alleges and

incorporates by reference the allegations in paragraphs 1 through 45.

      71.    Plaintiff Oakes’ and the class members’ personal information is their

property, which they delivered to the defendants for the sole and specific purpose of

completing one or more commercial transactions.

      72.    The defendants accepted plaintiff Oakes’ and class members’ personal

information and, thus, served as a bailees with respect to the above-referenced

transaction(s).

      73.    The defendants, as bailees, owed a duty to plaintiff Oakes and class

members and, in fact, had an express and/or implied contract with them to protect

their personal information from theft, compromise, or unauthorized disclosure.

      74.    The defendants breached their duty and/or express and implied

contracts with plaintiff Oakes and class members by improperly storing and


                                         19
          Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 20 of 27




inadequately protecting their personal information from theft, compromise, and/or

unauthorized disclosure, which directly and proximately caused plaintiff Oakes and

class members to suffer damages.

      75.     The defendants’ wrongful actions constitute breaches of their duties

(and/or express and/or implied contracts) with plaintiff Oakes and the class members

arising from the bailment.

                        COUNT VI – UNJUST ENRICHMENT
                         (On Behalf of the Nationwide Class)

      76.     Plaintiff Oakes, on behalf of the Nationwide Class, alleges and

incorporates by reference the allegations in paragraphs 1 through 45.

      77.     Plaintiff Oakes brings this cause of action on behalf of the class

members and, to the extent necessary, in the alternative to their breach of contract

claims.

      78.     Plaintiff Oakes and the class members conferred a monetary benefit on

the defendants in the form of money paid to the defendants for their services.

      79.     Plaintiff Oakes and the class members also provided their personal

information to the defendants which the defendants utilized for monetary purposes.

      80.     The defendants appreciated or had knowledge of the benefits conferred

upon them by plaintiff Oakes and the class members.


                                         20
       Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 21 of 27




      81.    The money paid by plaintiff Oakes and the class members to the

defendants should have been used by the defendants, in part, to pay for the costs of

reasonable data privacy and security practices and procedures.

      82.    As a result of the defendants’ conduct, plaintiff Oakes and the class

members suffered actual damages in an amount equal to the difference in value

between services with reasonable data privacy and security practices and procedures

that the plaintiff and class members paid for, and inadequate services without

reasonable data privacy and security practices and procedures that they received.

      83.    Under principles of equity and good conscience, the defendants should

not be permitted to retain the money belonging to plaintiff Oakes and the class

members because the defendants failed to implement adequate data privacy and

security practices and procedures that the plaintiff and class members paid for.

      84.    The defendants should be compelled to disgorge into a common fund

all unlawful or inequitable proceeds they received, and a constructive trust should

be placed upon such funds for the benefit of plaintiff Oakes and the class members.

COUNT VII – VIOLATION OF MARYLAND PERSONAL INFORMATION
    PROTECTION ACT AND CONSUMER PROTECTION ACT
                (On Behalf of the Nationwide Class)

      85.    Plaintiff Oakes, on behalf of the Nationwide Class, alleges and

incorporates by reference the allegations in paragraphs 1 through 45.
                                         21
          Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 22 of 27




         86.   The defendants are incorporated and/or headquartered in Maryland and

are subject to the laws of Maryland. Pursuant to the Maryland Personal Information

Protection Act (PIPA), Maryland Code, Commercial Law § 14-3501 et seq.,

Maryland businesses have a statutory obligation to maintain the security of personal

information of individuals.

         87.   As described herein, the defendants failed to implement and maintain

reasonable security procedures and practices to protect the personal information of

plaintiff Oakes and the class members, and thereby violated the PIPA, Maryland

Code, Commercial Law § 14-3503(a).

         88.   The PIPA further provides that in the event of a security breach, notice

must be given to consumers as soon as reasonably practicable following the

investigation. The notice sent to the consumer must include: a description of the

information compromised; contact information for the business, including a toll-free

number if the business has one; toll-free numbers and addresses for each of the three

credit reporting agencies: Equifax, Experian, and TransUnion; toll-free numbers,

addresses, and websites for the Federal Trade Commission and the Office of

Attorney General.4


4
    See Maryland Code, Commercial Law § 14-3504.


                                            22
          Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 23 of 27




         89.   Prior to sending notification to consumers, the PIPA states that a

business must notify the Office of the Attorney General that includes a brief

description of the nature of the security breach, the number of Maryland residents

being notified, what information has been compromised, and any steps the business

is taking to restore the integrity of the system.5

         90.   As described above, the defendants did not timely notify affected

individuals, including plaintiff Oakes and class members, that they were subject to

a data breach.

         91.   The defendants’ violations of the PIPA also constitute unfair or

deceptive trade practices prohibited by the Maryland Consumer Protection Act

(“MCPA”), and are subject to the MCPA’s enforcement provisions.6

         92.   Accordingly, the defendants are liable to plaintiff Oakes and class

members for damages and attorneys’ fees under Maryland Code, Commercial Law

§ 13-408.

         93.   Plaintiff Oakes and the class members seek all remedies available under

Maryland law including, but not limited to, damages and attorneys’ fees.




5
    Id.
6
    See Maryland Code, Commercial Law § 14-3508.
                                            23
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 24 of 27




                                 PRAYER FOR RELIEF

      94.    As a direct and proximate cause of the defendants’ wrongful conduct,

plaintiff Oakes and the class members sustained, and will continue to incur, damages

in the form of:

             a) the unauthorized disclosure and/or compromise of their personal

                  information;

             b) monetary losses and damage to credit from fraudulent charges made

                  upon their accounts; and

             c) the burden and expense of credit monitoring.

      95.    Accordingly, plaintiff Oakes, individually and on behalf of the classes,

requests relief as follows:

             a) certification of the Nationwide Class pursuant to Fed. R. Civ. P. 23,

                  as requested herein;

             b) appointment of plaintiff Oakes as class representative, and the

                  undersigned counsel as class counsel;

             c) an order directing that reasonable notice of this action, as provided

                  by Fed. R. Civ. P. 23(c)(2), be given to each and every class

                  member;



                                          24
Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 25 of 27




    d) equitable relief to prevent any additional harm including, but not

       limited to, provision of credit monitoring services for a period of

       time to be determined by a trier of fact;

    e) an injunction permanently enjoining the defendants, as well as their

       subsidiaries and affiliates, from further engaging in the same acts or

       omissions that led to the data security breach described above;

    f) a judgment in favor of plaintiff Oakes and class members under the

       legal theories alleged herein;

    g) an award to the plaintiffs and class members of nominal damages,

       compensatory damages, and/or punitive damages, to the extent

       allowed by law;

    h) an award to the plaintiffs and class members of restitution and/or

       disgorgement of profits;

    i) an award of pre- and post-judgment interest as provided by law, and

       that such interest be awarded at the highest legal rate from and after

       the date of service of this complaint;

    j) an award of reasonable attorneys’ fees, costs, and expenses; and

    k) granting such other relief as the court deems just and proper.



                                  25
        Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 26 of 27




                          DEMAND FOR JURY TRIAL

      96.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the

plaintiff and the class demand a trial by jury.

      Respectfully submitted December 4, 2018.


                                        PAULSON & NACE, PLLC

                                        /s/ Christopher T. Nace
                                        Christopher T. Nace, Esq. #16442
                                        1025 Thomas Jefferson St. NW
                                        Suite 810
                                        Washington, D.C. 20007
                                        Phone: (202) 851-9899
                                        Fax: (202) 223-6824
                                        ctnace@paulsonandnace.com

                                        BEASLEY, ALLEN, CROW, METHVIN,
                                        PORTIS & MILES, P.C.

                                        /s/ W. Daniel “Dee” Miles, III
                                        W. DANIEL “DEE” MILES, III*
                                        ARCHIE I. GRUBB, II*
                                        ANDREW E. BRASHIER*
                                        LESLIE L. PESCIA*
                                        218 Commerce Street
                                        Montgomery, AL 36104
                                        Tel: (334) 269-2343
                                        Fax: (334) 954-7555
                                        Dee.Miles@BeasleyAllen.com
                                        Archie.Grubb@BeasleyAllen.com
                                        Andrew.Brashier@BeasleyAllen.com
                                        Leslie.Pescia@BeasleyAllen.com

                                          26
      Case 8:18-cv-03738-GLS Document 1 Filed 12/04/18 Page 27 of 27




                                  C.W. WALKER, III
                                  C.W. Walker III, LLC

                                  /s/ C.W. “Bill” Walker, III
                                  C. WILLIAM WALKER, III*
                                  512 Main Street
                                  Greenville, MS 38702
                                  Tel: (662) 580-0070
                                  Fax: (662) 550-4773
                                  bill@bill-walker.com

                                  * To be admitted pro hac vice


SERVE DEFENDANTS AS FOLLOWS:

MARRIOTT INTERNATIONAL, INC.
The Corporation Trust Incorporated
2405 York Road, Suite 201,
Lutherville-Timonium, Maryland 21093-2264

STARWOOD HOTELS & RESORTS WORLDWIDE, LLC
The Corporation Trust Incorporated
2405 York Road, Suite 201,
Lutherville-Timonium, Maryland 21093-2264




                                   27
